Order filed September 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-09-00364-CV
                                    ____________

                   GERARD STEPHAN LAZZARA, JR., Appellant

                                             V.

                           JOYCE ANN LAZZARA, Appellee


                        On Appeal from the 247th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-14931


                                        ORDER

       On May 21, 2009, this court abated this appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 09-33361. See Tex. R. App. P. 8.2.

       Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed February 27, 2012. The parties
failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.



                                     PER CURIAM




                                           2